DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive. 
	I.	The Applicants argue “… It can be seen that the first sealing member 26 is not used to prevent the adhesive layer 3 from entering between the explosion-proof valve 100 and the bottom of the box body 2, which is different from the function of the isolation member in claim |. That is, the first sealing member 26 cannot prevent the adhesive layer 3 from entering the explosion valve 100…” (page 7, lines 6-16).
	In response, CN ‘662 in Figures 7 and 8 disclose a weak area (200) including a vent hole passing through the structural layer of the explosion-proof valve (100), wherein the weak area corresponds to the position of the weak area (200). The vent hole can communicate with the cavity structure (21) at eh bottom of the battery box (2). The gas exhausted from the explosion-proof valve 100 can enter the cavity structure 21 through the exhaust hole, to be collected in the cavity structure 21 (paragraph [0084]).
	“Further, the battery pack further includes a first sealing member 26. 472 The first sealing member 26 is arranged between the explosion-proof valve 100 and the bottom of the box body 2 for sealing the exhaust hole. 474 The first sealing member 26 can prevent the adhesive layer 3 from entering the cavity structure 21 at the bottom of the box 2 through the exhaust hole, thereby preventing the adhesive layer 3 from entering the exhaust hole and the cavity structure 21 and affecting the discharge of exhaust gas” (see CN ‘662, [paragraph 0085]).
	“Further, the first seal 26 covers the vent hole. 481 The first seal 26 is configured to open in response to an increase in pressure within the vent. 482 When the single battery 10 is thermally out of control, the high-temperature and high-pressure gas discharged from the explosion-proof valve 100 can break through the first sealing member 26 and enter the cavity structure 21 at the bottom of the box 2. 485 For example, the first sealing member 26 may include a film covering the vent hole, and the first sealing member 26 may be connected to the bottom of the box body 2 by means of bonding, clipping or the like” (see CN ‘662, paragraph [0086]).
	Thus, by covering the vent hole with sealing member 26 (as shown in Figure 7), the seal member prevents the adhesive layer 3 from entering the cavity structure 21 at the bottom of the box 2 through the exhaust hole, thereby preventing the adhesive layer 3 from entering the exhaust hole and the cavity structure 21.
Preventing the adhesive from entering through the vent hole would prevent the adhesive from entering the explosion-proof valve. If the adhesive enters the explosion roof valve, it would enter the vent hole, which the what the adhesive layer of CN ‘662 aims to prevent.

	II.	The Applicants argue “CN'737 does not involve the technical problem that the adhesive will enter the pressure relief valve, and CN '737 does not disclose the technical solution that the adhesive is prevented from entering the pressure relief
valve through the isolation component. Thus, as is the case with CN'662, CN'737 also fails to disclose or to suggest “an isolation component configured to prevent the adhesive from being applied between the attachment component and the pressure relief mechanism”. (page 8, line2 -7).
	In response, the Examiner only relied upon CN ‘737 for its teaching of an isolation component structurally similar to that instantly claimed. CN ‘662 was relied upon the teaching of an isolation component that would have prevent adhesive from entering the pressure relief valve through the isolation component.
	Modifying the isolation component of CN ‘662 with the structural features of the isolation component of CN ‘737 would obvious provide an isolation component capable of preventing adhesive from entering the pressure relief valve through the isolation component.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3 and 19 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN209401662 (hereafter CN ‘662).
Claim 1:	CN ‘662 in Figures 1-6 discloses a battery (1), comprising: 
a battery cell (10), comprising: a pressure relief mechanism (explosion-proof valve 100) configured to be actuated when an internal pressure or temperature of the battery cell reaches a threshold, to relieve the internal pressure (paragraph [0031]); 
an attachment component (2) adapted to be attached to the battery cell (10) by an adhesive (paragraph [0013]); and
an isolation component (seal 26) configured to prevent the adhesive from being applied between the attachment component and the pressure relief mechanism (paragraph [0032]). See also entire document. 
Claim 2:	CN ‘662 discloses that the pressure relief mechanism (explosion-proof valve 100) has an actuation region (weak area 200), and the pressure relief mechanism (explosion-proof valve 100) is configured, when the internal pressure or temperature of the battery cell reaches the threshold, to form a relief channel (cavity 21) for relieving the internal pressure in the actuation region (weak area 21). 
Claim 3:	CN ‘662 discloses that the isolation component (seal 26) is configured to at least surround the actuation region (weak area 200) to prevent the adhesive from entering the actuation region.
Claim 19:	CN ‘662 in Figures 1-6 discloses an apparatus comprising
a battery (1), comprising: 
a battery cell (10), comprising: a pressure relief mechanism (explosion-proof valve 100) configured to be actuated when an internal pressure or temperature of the battery cell reaches a threshold, to relieve the internal pressure (paragraph [0031]); 
an attachment component (2) adapted to be attached to the battery cell (10) by an adhesive (paragraph [0013]);
an isolation component (seal 26) configured to prevent the adhesive from being applied between the attachment component and the pressure relief mechanism (paragraph [0032]); and
wherein the battery being configured to provide electrical energy (paragraph [0004]). See also entire document. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4-18 stand rejected under 35 U.S.C. 103 as being unpatentable over CN 209401662 (hereafter CN ‘662) as applied to claim 1 above, and further in view of CN210535737 (hereafter CN ‘737).
CN ‘622 is as applied, argued, and disclosed above, and incorporated herein.
Claim 4:	CN ‘622 does not disclose that the isolation component has a main body and a protrusion arranged to protrude from a surface of the main body, the
protrusion is arranged to correspond to a position of the actuation region of the pressure relief mechanism, and the protrusion is configured to at least surround an actuation region to prevent the adhesive from entering the actuation region.
	CN ‘737 in Figures 1-6 discloses an isolation component having a main body (3) and a protrusion arranged (33) to protrude from a surface of the main body, the
protrusion (33) is arranged to correspond to a position of an actuation region of pressure relief mechanism (i.e. pressure relief valve 21), and the protrusion (33) is configured to at least surround the actuation region to prevent an adhesive from entering the actuation region. See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the isolation member of CN ‘622 by incorporating the isolation component of CN ‘737 
	One having ordinary skill in the art would have been motivated to make the modification to provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 5:	The rejection of claim 5 is as set forth above in claim 4 wherein CN ‘737 further discloses that the protrusion comprises a first protrusion (33) and a second protrusion (31), the first protrusion (33) corresponds to a position of the pressure relief mechanism (21), the second protrusion (31) is arranged around the first protrusion (33), and the first protrusion (33) and the second protrusion (31) are configured to prevent the adhesive (of CN ‘622) from being applied between the attachment component and the pressure relief mechanism (of CN ‘622).
Claim 6:	The rejection of claim 6 is as set forth above in claim 5 wherein CN ‘737 further discloses a groove formed between the first protrusion (33) and the second protrusion (31, 32), the groove is configured to accommodate at least part of the adhesive the adhesive (of CN ‘622) to prevent the adhesive from entering between the attachment component and the pressure relief mechanism (of CN ‘622)(paragraph [0041] discloses “…when assembling the thermal insulation assembly, it is necessary to buckle the module upper cover 3 to a row of battery cells 2, and then fully fill the module upper cover 3 and the battery cells with the fluid-like sealing member 4. between the tops of the cores 2, so that the sealing member 4 is filled and solidified on the outside of the ring structure 34, in the cavity 36 under the rectangular raised structure 35, and in the gap between the upper cover 3 of the module and the top of the cell 2, so that The gap between the module upper cover 3 and the battery core 2 is reliably sealed by the sealing member 4”.
Claim 7:	The rejection of claim 7 is as set forth above in claim 6, wherein the second protrusion (32) comprises:
 a first side wall (edge) configured to be connected to the main body (3), the first side wall being a wall shared by the second protrusion (32) and the groove; 
a second side wall configured to be connected to the main body, the second side wall being arranged opposite to the first side wall; and 
a connecting wall configured to connect the first side wall and the second side wall (i.e. cover edge 32 surrounds protrusions 31 and 33).
Claim 8:	The rejection of claim 8 is as set forth above in claim 7 wherein CN ‘737 further discloses that at least one of the first side wall and the second side wall (of 32) comprises a first projection, and the first projection is arranged to
protrude in a first direction (downward), wherein the first direction is perpendicular to a protruding direction of the second protrusion (33 or 31). 
Claim 9:	The rejection of claim 9 is as set forth above in claim 7.
CN ‘737 does not discloses that at least one of the first side wall and the second side wall is arranged obliquely relative to a direction in which the attachment component faces the battery cell.
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have changed the configuration of the first and second walls since the Applicants have not disclosed that this particular configuration provided any criticality or unexpected results, and it appears that the invention would perform equally well with any configuration that would provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 10:	The rejection of claim 10 is as set forth above in claim 7.
  CN ‘737 does not disclose that the connecting wall comprises a second projection, the second projection is arranged to protrude in a direction in which the attachment component faces the battery cell, or arranged to protrude in a direction in which the battery cell faces the attachment component.
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection wall to comprise a second projection, since the Applicants have not disclosed that this particular configuration provided any criticality or unexpected results, and it appears that the invention would perform equally well with any configuration that would provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 11:	The rejection of claim 11 is as set forth above in claim 7 
CN ‘737 does not disclose that the second protrusion comprises a
cavity, at least one of the first side wall, the second side wall and the connecting wall is provided with an opening, and the opening is in communication with the cavity, so that at least part of the adhesive enters the cavity through the opening.
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second protrusion since the Applicants have not disclosed that this particular configuration provided any criticality or unexpected results, and it appears that the invention would perform equally well with any configuration that would provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 12:	The rejection of claim 12 is as set forth above in claim 7:
CN ‘737 does not disclose that the first protrusion comprises:
a third side wall configured to be connected to the main body, the third side wall being a wall shared by the first protrusion and the groove, and the third side wall being arranged opposite to the first side wall; 
wherein the third side wall comprises a third projection, the third projection is arranged to protrude in a first direction, and the first direction is perpendicular to a protruding direction of the second protrusion; and/or the third side wall is arranged obliquely relative to a direction in which the attachment component faces the battery
cell.	
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first protrusion since the Applicants have not disclosed that this particular configuration provided any criticality or unexpected results, and it appears that the invention would perform equally well with any configuration that would provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 13:	The rejection of claim 13 is as set forth above in claim 5.
CN ‘737 does not disclose that the second protrusion is an annular
structure.
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the first protrusion since the Applicants have not disclosed that this particular configuration provided any criticality or unexpected results, and it appears that the invention would perform equally well with any configuration that would provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 14:	The rejection of claim 14 is as set forth above in claim 5.
CN ‘737 does not disclose that the second protrusion is an elastic
component attached to the surface of the main body.
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second protrusion with an elastic component since the Applicants have not disclosed that this particular material provided any criticality or unexpected results, and it appears that the invention would perform equally well with any configuration that would provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 15:	The rejection of claim 15 is as set forth above in claim 5.
CN ‘737 does not disclose the protrusion further comprises a third protrusion, and the third protrusion is arranged around the second protrusion.
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the protrusion since the Applicants have not disclosed that this particular material provided any criticality or unexpected results, and it appears that the invention would perform equally well with any configuration that would provide a thermal insulation assembly for a battery pack that would have prevented the thermal runaway of multiple cells, thus preventing battery explosions and fire (paragraphs [0005]-[0006]).
Claim 16:	The rejection of claim 16 is as set forth above in claim 4 wherein CN ‘737 further discloses a through hole (33) is disposed on a wall (31) of the protrusion facing the pressure relief mechanism, and the through hole is configured such that emissions from the battery cell pass through the isolation component when the pressure relief mechanism is actuated.
	Claim 17:	 The rejection of claim 17 is as set forth above in claim 15 wherein CN ‘737 further discloses that the through hole (33) is arranged around pressure relief mechanism to obviously prevent the adhesive from entering between the pressure relief mechanism and the attachment component.
Claim 18:	The rejection of claim 18 is as set forth above in claim 4 wherein the CN “622 combination discloses that the battery comprises a plurality of battery cells (of CN ‘622), and each of the plurality of battery cells comprises the pressure relief mechanism (of CN ‘622); and 
the isolation component comprises at least one protrusion (of CN ‘737); 
wherein the protrusion (of CN ‘737) is in one-to-one correspondence to the pressure relief mechanism (of CN ‘737).

8.	Claim 20 stands rejected under 35 U.S.C. 103 as being unpatentable over CN 209401662 (hereafter CN ‘662).
Claim 20:	CN ‘622 in Figures 1-6 discloses a battery module (1) comprising plurality of battery cells (10), which renders obvious a battery cell production module), wherein at least one battery cell of the plurality of battery cells comprises 
a pressure relief mechanism (explosion-proof valve 100) configured to actuate when an internal pressure or temperature of the battery cell reaches a threshold, to relieve the internal pressure (paragraph [0031]); 
an attachment component (2) attached to the battery cell (10) by an adhesive (paragraph [0013]) and configured to prevent the adhesive from being applied between the attachment component and the pressure relief mechanism, which renders obvious an attachment component production module for producing an attachment component; 
an isolation component (seal 26) configured to prevent the adhesive from being applied between the attachment component (2) and the pressure relief mechanism (paragraph [0032], which renders obvious an isolation component production module, and
an isolation component mounted or attached relative to the battery cell (10) or the attachment component (2) and applying adhesive (paragraph [0013]) to attach the battery cell (10) to the attachment component (2), which renders obvious an assembly module, See also entire document. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of CN ‘622 by incorporating the recited modules.
	One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack that would have effectively prevented high temperature and high-pressure gas generated by thermal runaway of the single battery from not being discharged in time and causing the battery [pack to explode (paragraph [0010]).

Double Patenting
9.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
10.	Claims 1-4, 19 and 20 stand provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 16 and 20 of copending Application No. 17/113,018 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Correspondence
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729